*404
ORDER

PER CURIAM.
Katherine McMenamy (Claimant) appeals the decision of the Labor and Industrial Relations Commission concluding that Claimant was disqualified from receiving unemployment benefits because she committed misconduct connected with work as defined by section 288.030.1(23) RSMo 2009.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The commission’s decision is affirmed in accordance with Rule 84.16(b).